DETAILED ACTION

Primary Examiner acknowledges Claims 1-9, 11, 13-21, and 66 are pending in this application, with Claims 1-9, 11, and 13-21 having been currently amended, Claim 66 having been newly added, and Claims 10, 12, and 22-65 having been cancelled by preliminary amendment on May 31, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1002” has been used to designate “pair of nasal prong”, “a respective prong or outlet”, “nasal prong or outlet”, “right hand prong”,  and “left hand prong”.  Appropriate correction is required. 
Reference character “1024” has been used to designate “left hand gases inlet”, “right hand gases inlet”, “an inlet”, “two inlets” and “inlet sections”.  Appropriate correction is required.
Reference character “1101” has been used to designate “manifold portion” and “manifold”.  Appropriate correction is required.
Reference character “1103” has been used to designate “side member”, “side arm or member”, “collapsible conduit portion”, “conduit”, and “single side member”.  Appropriate correction is required.
Reference character “112” has been used to designate “conduit”, “inspiratory tube”, and “patient conduit”.  Appropriate correction is required.
Reference character “1150” has been used to designate “lever” and “manifold portion”.  Appropriate correction is required.
Reference character “208” has been used to designate “delivery element” and “nasal prong”.  Appropriate correction is required.
Reference character “304” has been used to designate “face mask”, “seal”, and “seal region”. Appropriate correction is required.
Reference character “422” has been used to designate “corner”, “edge”, and “second side”.  Appropriate correction is required.
Reference character “424” has been used to designate “angled corner” and “obtuse angle”.  Appropriate correction is required.
Reference character “490” has been used to designate “ramp portion” and “tail portion”.  Appropriate correction is required.
Reference character “708” has been used to designate “cap” and “plug”.  Appropriate correction is required.
Reference character “710” has been used to designate “first part” and “male connector part”.  Appropriate correction is required.
Reference character “711” has been used to designate “female connector half”, “female connector part”, “female part”, and “second part”.  Appropriate correction is required.
Reference character “801” has been used to designate “frame” and “removable shield”.  Appropriate correction is required.
Reference character “807” has been used to designate “conduit connector”, “connector”, “inspiratory tube connector” and “rigid connector”.  Appropriate correction is required.
Reference character “810” has been used to designate “headgear connector”, “headgear connector half”, and “male connector half”. Appropriate correction is required.
Reference character “811” has been used to designate “female connector half”, “female half”, and “female part”. Appropriate correction is required.
Reference character “900” has been used to designate “cannula” and “patient interface”.  Appropriate correction is required.
Reference character “926” has been use to designate “hollow projection” and “recess”. Appropriate correction is required.
Reference characters “715”, “815”, and “951” has been used to designate “aperture”.  Appropriate correction is required.
Reference characters “202” and “203” has been used to designate “first gas conduit”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “1002” has been used to designate “pair of nasal prong”, “a respective prong or outlet”, “nasal prong or outlet”, “right hand prong”,  and “left hand prong”.  Appropriate correction is required. 
Reference character “1024” has been used to designate “left hand gases inlet”, “right hand gases inlet”, “an inlet”, “two inlets” and “inlet sections”.  Appropriate correction is required.
Reference character “1101” has been used to designate “manifold portion” and “manifold”.  Appropriate correction is required.
Reference character “1103” has been used to designate “side member”, “side arm or member”, “collapsible conduit portion”, “conduit”, and “single side member”.  Appropriate correction is required.
Reference character “112” has been used to designate “conduit”, “inspiratory tube”, and “patient conduit”.  Appropriate correction is required.
Reference character “1150” has been used to designate “lever” and “manifold portion”.  Appropriate correction is required.
Reference character “208” has been used to designate “delivery element” and “nasal prong”.  Appropriate correction is required.
Reference character “304” has been used to designate “face mask”, “seal”, and “seal region”. Appropriate correction is required.
Reference character “422” has been used to designate “corner”, “edge”, and “second side”.  Appropriate correction is required.
Reference character “424” has been used to designate “angled corner” and “obtuse angle”.  Appropriate correction is required.
Reference character “490” has been used to designate “ramp portion” and “tail portion”.  Appropriate correction is required.
Reference character “708” has been used to designate “cap” and “plug”.  Appropriate correction is required.
Reference character “710” has been used to designate “first part” and “male connector part”.  Appropriate correction is required.
Reference character “711” has been used to designate “female connector half”, “female connector part”, “female part”, and “second part”.  Appropriate correction is required.
Reference character “801” has been used to designate “frame” and “removable shield”.  Appropriate correction is required.
Reference character “807” has been used to designate “conduit connector”, “connector”, “inspiratory tube connector” and “rigid connector”.  Appropriate correction is required.
Reference character “810” has been used to designate “headgear connector”, “headgear connector half”, and “male connector half”. Appropriate correction is required.
Reference character “811” has been used to designate “female connector half”, “female half”, and “female part”. Appropriate correction is required.
Reference character “900” has been used to designate “cannula” and “patient interface”.  Appropriate correction is required.
Reference character “926” has been use to designate “hollow projection” and “recess”. Appropriate correction is required.
Reference characters “715”, “815”, and “951” has been used to designate “aperture”.  Appropriate correction is required.
Reference characters “202” and “203” has been used to designate “first gas conduit”.  Appropriate correction is required.



Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 does not end with a period. Pursuant to patent convention “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” See MPEP § 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 2 recites the limitation of “the first side comprises a flat portion configured to be positioned against the user’s face”; while, dependent claim 4 recites “first side comprises an outwardly curved portion between the flat portion and each of the first and second fold points when in the opened position”.  Primary Examiner is unsure how the first side can be both “a flat portion” and as well as “an outwardly curved portion between the flat 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 14-21 and 66 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Ovizinsky et al. (2014/0102456).
As to Claim 1, Ovizinsky discloses a breathing conduit (x20, Figure 6 and 8-15; “air delivery conduit 620” Para 0186 and 0188) configured to transmit a flow of respiratory gas (via 515, “a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Para 0117), the conduit (x20) comprising a collapsible portion (“the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510.” Para 0188), a lateral cross section (best seen Figures 10-14 in an oval/elliptical shape - “the conduit 720 includes a generally elliptical cross-sectional shape. However, other suitable cross-sectional shapes are possible, e.g., cylindrical, generally D-shaped cross-section.” Para 0194; also see: “the first and second conduit portions are symmetrical, however it should be appreciated that the conduit portions may be asymmetrical.” Para 0186) comprising: a first side (one of 621/622) configured to be provided against a user’s face (“The positioning of the portions along the circumference as well as the relative size of the portions may vary, e.g., depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197), a second side (other of 622/621) opposite the first side (one of 621/622) and configured to face away from the user’s face, a first side (one of 621/622) and second side (other of 622/621) joined by first and second fold points (defined by the horizontal protrusions on the outside of the conduit best seen Figures 12 and 13, which define the “seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” Para 0188), an inner length of the first side (one of 621/622) between the first and second fold points (“seam welded”) and an inner length of the second side (other of 622/621) and between the first and second fold points (“seam welded”) being substantially equal (“symmetrical” Para 0186); the first and seam welded”) being arranged such that, in an open configuration, the first and second fold points are spaced away from the user’s face in use (best seen Figures 10 and 14) and in a partially closed or closed configuration, the second side (other of 622/621) is moved towards or against the first side (one of 621/622) with the collapsible portion folding at the first and second fold points (best seen in Figure 21- with the less oval/elliptical cross sectional shape).
As to Claim 2, Ovizinsky discloses the first side (one of 621/622) comprises a flat portion (“D-shaped cross -section” Para 0194, best seen 822 of Figure 22) configured to be positioned against the user's face (“The positioning of the portions along the circumference as well as the relative size of the portions may vary, e.g., depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  
	As to Claim 3, Ovizinsky discloses the second side (other of 622/621) is curved outwardly (“D-shaped cross -section” Para 0194, best seen 821 of Figure 22) when in the open configuration.
	As to Claim 4, Ovizinsky discloses the first side (one of 621/622) comprises an outwardly curved portion (“D-shaped cross -section” Para 0194, best seen 821 of Figure 22) between the flat portion (“D-shaped cross -section” Para 0194, best seen 822 of Figure 22) and each of the first and second fold points (“seam welded”) when in the open configuration.
	As to Claim 5, Ovizinsky discloses in the closed configuration, the fold points (“seam welded”) are configured to be moved to be against or adjacent the face of a user (“The positioning of the portions along the circumference as well as the relative size of the portions may vary, e.g., depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  In this situation, if 822 is positioned away from the user’s face and 821 is in contact with the user’s face, as the conduit collapses, the fold points (“seam welds” of 821 and 822) would be positioned closer towards/against the face of the user. 
As to Claim 11, Ovizinsky discloses the flat portion has a length (d2) of about 5mm to 10mm, and/or wherein a lateral width (d1) of the cross section of the collapsible portion is between 10mm and 15mm. (“In an example, as shown in FIG. 21, d1 along the major axis is about 15-25 mm, e.g., 18.9 mm or 19 mm, and d2 along the minor axis is about 5-15 mm, e.g., 9.4 mm or 9 mm.” Para 0194).
As to Claim 14, Ovizinsky discloses the first and second fold points (“seam welded”) delimit or define the an extent of the first and second sides (one of 621/622 or other of 622/621), or the first and second sides (one of 621/622 or other of 622/621) each extend fully between the fold points (“seam welded”), from the first fold point to the second fold point (each “seam welded” between 621-622).
As to Claim 15, Ovizinsky discloses the collapsible section (“the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510.” Para 0188) has reflective symmetry (“symmetrical” Para 0186) about a centre line of the lateral cross section, the centre line extending through a centre of the first and second sides of the lateral cross section (beset seen Figures 8-15).
	As to Claim 16, Ovizinsky discloses a distance between the fold points (“seam welded” - d4) is greater than a width of the flat portion (either d1 or d2). (“In an example, as shown in FIG. 21, d1 along the major axis is about 15-25 mm, e.g., 18.9 mm or 19 mm, and d2 along the minor axis is about 5-15 mm, e.g., 9.4 mm or 9 mm.” Para 0194 & “In an example, the overall length of the tube d3 (FIG. 18) is about 250-300 mm, e.g., 284 mm, and the overall width of the tube d4 (FIG. 19) is about 50-100 mm, e.g., 87 mm.).” Para 0195)
	As to Claim 17, Ovizinsky discloses the first side (one of 621/622) diverges outwardly either side of the flat portion (“D-shaped cross -section” Para 0194, best seen 822 of Figure 22) towards the respective fold point (“seam welded”).
	As to Claim 18, Ovizinsky discloses the collapsible portion (“the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their form in the absence of external force, when the patient is lying in bed and turns to one side, the respective conduit conveniently collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510.” Para 0188) is formed polyurethane or medical grade film, and the textile is a thermoformable fabric.” Para 0187). 
As to Claim 19, Ovizinsky discloses the conduit (x20) is a conduit portion of a patient interface (510, “The remaining conduit maintains the air supply to the patient interface 510.” Para 0188).
As to Claim 20, Ovizinsky discloses the patient interface (510) is a nasal cannula (Figure 6 - “FIG. 6 shows an example of a pair of air delivery conduits communicated with the patient interface. As illustrated, a first cuff or end 520(1) of each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Para 0117). 
As to Claim 21, please see the rejection of Claim 1 regarding the features of the breathing conduit (x20).  Further, Ovizinsky discloses the patient interface (510) is a nasal interface (Figure 6 - “FIG. 6 shows an example of a pair of air delivery conduits communicated with the patient interface. As illustrated, a first cuff or end 520(1) of each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Para 0117), comprising a single inlet (via 515) and at least one nasal outlet (“prong” best seen Figure 6), the breathing conduit (x20) extending between the single inlet (515) and the at least one nasal outlet (“prong” best seen Figure 6). 
adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Para 0117),) with the patient interface (510). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ovizinsky et al. (2014/0102456).
As to Claim 9, Ovizinsky discloses the conduit (x20) is capable of being formed in various constructions including changes in size, shape, and material compositions (Para 0194-0197) “depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  Yet, Ovizinsky does not expressly disclose the explicit angle between the fold points. 
In light of the disclosure of Ovizinsky the variation of size, shape, and material compositions was known (Para 0194-0197) and in particular, the flat portion (“D-shaped cross -section” Para 0194, best seen 822 of Figure 22) having a rise between the first side and the second side fold points (“seam welded”) was known to permit the “D” shape whereby the material composition of the flat portion imparts a maintained shape or patient comfort depending on the material compositions proximity to the patient’s face.
Moreover, Applicant has not asserted the specific angle provides a particular advantage, solves a stated problem or serves a particular purpose than permitting variations in the size, shape, material composition, and/or thickness of the material in order to permit the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” in order to form a breathing circuit which is suitable for facilitating the delivery of breathing gas to the patient; thus, the use of the particular angle lacks criticality in its design.  It has been held that discovering the optimum or workable ranges involves only routine skill in the art, and in light of the prior art, these particular construction elements are “obvious to try” from a finite number of solutions which would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient. Thus, Primary Examiner maintains angle would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient having the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
. 

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ovizinsky et al. (2014/0102456) in view of Fiori (2008/0047559).
As to Claim 6, Ovizinsky discloses the conduit (x20) is capable of being formed in various constructions including changes in size, shape, and material compositions (Para 0194-0197) “depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  Yet, Ovizinsky does not expressly disclose the relationship between material compositions and thickness. 
Fiori teaches a similar patient interface device having a single inlet, dual conduits, and nasal prongs for facilitating the delivery of gas to the patient, similar to that of Ovizinsky.  Fiori teaches components of the patient interface may be varied “by the use of different materials or the use of materials having a different thickness.” In order to impart “more robust” or harder materials compared to other “soft materials” (Para 0027).  Consequently, it is understood that the material composition of a patient interface device may be varied by the type of material and/or by the thickness of the material to impart a harder or softer material as desired. 
wherein a thickness of the outwardly curved portion tapers from the flat portion towards the respective first and second fold point, from a greater thickness to a reduced thickness.” 
In light of the combination of Ovizinsky as taught by Fiori, the flat portion (“D-shaped cross -section” Para 0194, best seen 822 of Figure 22) includes an outwardly curved portion towards the first and second fold point (“seam welded”).   Regarding the thickness, this concept is a function of the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Moreover, Applicant has not asserted the specific construction element provides a particular advantage, solves a stated problem or serves a particular purpose than permitting variations in the size, shape, material composition, and/or thickness of the material in order to permit the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” in order to form a breathing circuit which is suitable for facilitating the delivery of breathing gas to the patient; thus, the use of the particular construction element lacks criticality in its design.  It has been held that discovering the optimum or workable ranges involves only routine skill in the art, and in light of the prior art, these particular construction elements are “obvious to try” from a finite number of solutions which would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient. Thus, Primary Examiner maintains the claimed construction would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient having the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the conduit of Ovizinsky to include the various configurations of size, shape, material compositions, and/or thickness, as taught by Fiori to be a known construction method suitable for imparting the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
As to Claim 7, Ovizinsky discloses the conduit (x20) is capable of being formed in various constructions including changes in size, shape, and material compositions (Para 0194-0197) “depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  Yet, Ovizinsky does not expressly disclose the relationship between material compositions and thickness. 
Fiori teaches a similar patient interface device having a single inlet, dual conduits, and nasal prongs for facilitating the delivery of gas to the patient, similar to that of Ovizinsky.  Fiori teaches components of the patient interface may be varied “by the use of different materials or the use of materials having a different thickness.” In order to impart “more robust” or harder materials compared to other “soft materials” (Para 0027).  Consequently, it is understood that the material composition of a patient interface device may be varied by the type of material and/or by the thickness of the material to impart a harder or softer material as desired. 

In light of the combination of Ovizinsky as taught by Fiori, the first side (one of 621/622) and the second side (other of 622/621) tapers towards each of the first and second fold point (“seam welded”) as shown in Figures 8-15.  Regarding the thickness, this concept is a function of the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Moreover, Applicant has not asserted the specific construction element provides a particular advantage, solves a stated problem or serves a particular purpose than permitting variations in the size, shape, material composition, and/or thickness of the material in order to permit the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” in order to form a breathing circuit which is suitable for facilitating the delivery of breathing gas to the patient; thus, the use of the particular construction element lacks criticality in its design.  It has been held that discovering the optimum or workable ranges involves only routine skill in the art, and in light of the prior art, these particular construction elements are “obvious to try” from a finite number of solutions which would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient. Thus, Primary Examiner maintains the claimed construction would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient having the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the conduit of Ovizinsky to include the various configurations of size, shape, material compositions, and/or thickness, as taught by Fiori to be a known construction method suitable for imparting the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
As to Claim 8, Ovizinsky discloses the conduit (x20) is capable of being formed in various constructions including changes in size, shape, and material compositions (Para 0194-0197) “depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. Alternatively, the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  Yet, Ovizinsky does not expressly disclose the relationship between material compositions and thickness. 
Fiori teaches a similar patient interface device having a single inlet, dual conduits, and nasal prongs for facilitating the delivery of gas to the patient, similar to that of Ovizinsky.  Fiori teaches components of the patient interface may be varied “by the use of different materials or the use of materials having a different thickness.” In order to impart “more robust” or harder materials compared to other “soft materials” (Para 0027).  Consequently, it is understood that the material composition of a patient interface device may be varied by the type of material and/or by the thickness of the material to impart a harder or softer material as desired. 

In light of the combination of Ovizinsky as taught by Fiori, the breathing conduit has a collapsible portion (“the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their form in the absence of external force, when the patient is lying in bed and turns to one side, the respective conduit conveniently collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510.” Para 0188) and a lateral cross section (best seen Figures 10-14 in an oval/elliptical shape - “the conduit 720 includes a generally elliptical cross-sectional shape. However, other suitable cross-sectional shapes are possible, e.g., cylindrical, generally D-shaped cross-section.” Para 0194; also see: “the first and second conduit portions are symmetrical, however it should be appreciated that the conduit portions may be asymmetrical.” Para 0186) as best seen in Figures 8-15.  Regarding the thickness, this concept is a function of the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Moreover, Applicant has not asserted the specific construction element provides a particular advantage, solves a stated problem or serves a particular purpose than permitting variations in the size, shape, material composition, and/or thickness of the material in order to permit the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” in order to form a breathing circuit which is suitable for facilitating the delivery of breathing gas to the patient; thus, the use of the particular construction element lacks criticality in its design.  It has been held that discovering the optimum or workable ranges involves only routine skill in the art, and in light of the prior art, these particular construction elements are “obvious to try” from a finite number of solutions which would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient. Thus, Primary Examiner maintains the claimed construction would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient having the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the conduit of Ovizinsky to include the various configurations of size, shape, material compositions, and/or thickness, as taught by Fiori to be a known construction method suitable for imparting the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
As to Claim 13, Ovizinsky discloses the conduit (x20) is capable of being formed in various constructions including changes in size, shape, and material compositions (Para 0194-0197) “depending on application and/or patient comfort. For example, the harder material may be positioned on a patient contacting side of the conduit to maintain the shape of the conduit. the harder material may be positioned on the non-patient contacting side of the conduit to aid in comfort.” Para 0197).  Yet, Ovizinsky does not expressly disclose the relationship between material compositions and thickness. 
Fiori teaches a similar patient interface device having a single inlet, dual conduits, and nasal prongs for facilitating the delivery of gas to the patient, similar to that of Ovizinsky.  Fiori teaches components of the patient interface may be varied “by the use of different materials or the use of materials having a different thickness.” In order to impart “more robust” or harder materials compared to other “soft materials” (Para 0027).  Consequently, it is understood that the material composition of a patient interface device may be varied by the type of material and/or by the thickness of the material to impart a harder or softer material as desired. 
Regarding the explicit limitations of Claim 13, whereby various ratios are recited having varying thicknesses.
In light of the combination of Ovizinsky as taught by Fiori, the breathing conduit can be constructed to be substantially equal (“symmetrical” Para 0186).  At which point the ratio is 1:1 or more simplistically 1. As noted by both Ovizinsky and Fiori alternative thicknesses can be considered as a function of the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Moreover, Applicant has not asserted the specific construction element provides a particular advantage, solves a stated problem or serves a particular purpose than permitting variations in the size, shape, material composition, and/or thickness of the material in order to permit the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” in order to form a breathing circuit which is suitable for facilitating the delivery of breathing gas to the patient; thus, the use of the particular construction element lacks criticality in its design.  It has been held that discovering the optimum or workable ranges involves only routine skill in the art, and in light of the prior art, these particular construction elements are “obvious to try” from a finite number of solutions which would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient. Thus, Primary Examiner maintains the claimed construction would yield the predictable results of providing a breathing conduit suitable for imparting breathing gas to a patient having the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the conduit of Ovizinsky to include the various configurations of size, shape, material compositions, and/or thickness, as taught by Fiori to be a known construction method suitable for imparting the desired hardness or strength necessitated to “maintain the shape of the conduit” whilst “aiding in patient comfort” and further to maintain the “welded seam” of the two portions of the conduit as joined.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwok et al. (2007/0045152), Formica et al. (2011/0247619), Smith (2012/0325219), Vellis et al. (9,162,034), and Kooij et al. (11,040,165) each disclose collapsible conduits in various shapes including D shapes were known, wherein the upper and lower portions of the conduit are joined together to collapse about a fold point.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785